Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 23, 2019

                                       No. 04-19-00483-CR

                                         Vinay YADAV,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the County Court at Law No. 15, Bexar County, Texas
                                   Trial Court No. 601415
                         The Honorable Melissa Vara, Judge Presiding


                                         ORDER
       Appellant has filed a notice of appeal seeking to appeal judgments entered in two trial
court cause numbers: 601414 and 601415. According to his notice of appeal, the judgments in
those cause numbers are for two misdemeanor offenses: criminal trespass and resisting arrest.

        Because appellant is required to file a notice of appeal in each of the underlying causes to
appeal the judgment entered in that cause number, he must pay a separate filing fee for each
notice of appeal. Accordingly, his motion requesting to pay only one filing fee is DENIED.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2019.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court